 



Exhibit 10.5
SUMMARY OF DIRECTOR COMPENSATION
     Directors who are not employees of Black Box Corporation (the “Company”)
receive directors’ fees of $7,500 per annum, paid quarterly, and an additional
fee of $2,000 for each meeting of the Board of Directors attended in person and
$1,000 for each meeting of the Board of Directors attended via telephone. The
Chairman of the Board also receives an annual fee of $60,000, paid quarterly.
Non-employee directors also may receive grants of stock options or stock
appreciation rights under the 1992 Director Stock Option Plan, as amended (the
“Director Plan”). During Fiscal 2007, non-employee directors were each granted
an option to purchase 7,000 shares of the Company’s common stock, par value
$.001 per share (the “Common Stock”), under the Director Plan at an exercise
price of $39.41 per share, the fair market value of the Common Stock on the date
of grant of the options.
     Members of the Audit Committee of the Board of Directors receive a fee of
$1,500 for each meeting of the Audit Committee attended in person or by
telephone. The Chairman of the Audit Committee also receives an annual fee of
$6,000, paid quarterly.
     In addition, the Company maintains directors’ and officers’ liability
insurance. Directors also are reimbursed customary expenses for attending
meetings of the board of directors, board committees and stockholders.